                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                               Chapter 11

 PATRIOT NATIONAL, INC., et al.,                      Case No. 18-10189 (KG)
                                                      Jointly Administered
                     Reorganized Debtors.


                     NOTICE OF RESCHEDULED OMNIBUS HEARING

          PLEASE TAKE NOTICE that the omnibus hearing currently scheduled for November 7,

2018 at 10:00 a.m. (ET) has been rescheduled to November 14, 2018 at 3:00 p.m. (ET). All matters

previously scheduled for November 7, 2018, to the extent orders have not otherwise previously been

entered, will be continued to the rescheduled date.

Dated: October 11, 2018                        MORRIS JAMES LLP

                                               /s/ Carl. N. Kunz, III
                                               Carl N. Kunz, III, Esq. (DE Bar No. 3201)
                                               Brenna A. Dolphin, Esq. (DE Bar No. 5604)
                                               500 Delaware Avenue, Suite 1500
                                               P.O. Box 2306
                                               Wilmington, Delaware 19801-1494
                                               Telephone: (302) 888-6800
                                               Facsimile: (302) 571-1750
                                               E-mail: ckunz@morrisjames.com
                                               E-mail: emonzo@morrisjames.com
                                               E-mail: bdolphin@morrisjames.com

                                                         -and-

                                               David M. Posner, Esq.
                                               Gianfranco Finizio, Esq.
                                               Kilpatrick Townsend & Stockton LLP
                                               The Grace Building
                                               1114 Avenue of the Americas
                                               New York, New York 10036-7703
                                               Telephone: (212) 775-8700
                                               Facsimile: (212) 775-8800
                                               E-mail: dposner@kilpatricktownsend.com
                                               E-mail: gfinizio@kilpatricktownsend.com

                                               Counsel to Peter Kravitz, as Litigation Trustee for the
                                               PNI Litigation Trust
